DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 5/28/2021 is acknowledged. Claims 11-20 are cancelled and claims 1-10 are pending as originally filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 lacks antecedent for “the head protection unit”. This phrase will be interpreted as head protection device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noyerie et al. (U.S. 6,282,726) in view of Brace (U.S. 2011/0023204). Noyerie discloses the invention substantially as claimed. Noyerie teaches a head protective device for a user, comprising a hard hat 1, a hard hat adapter 20 coupled to the hard hat, and a helmet shell 30 comprising an outer face shield 11 coupled to the adapter 20 and pivotally attached to the hard hat 1, and an inner face shield 12 coupled to the hard hat adapter 20 at a first pivot point at 116. The inner face shield 12 is pivotally mounted to the hard hat 1. The outer face shield 11 is configured to rotate about the first pivot point 13 and the inner face shield 12 is configured to rotate about a second pivot point 14. When the outer face shield and inner face shield are lowered, the outer face shield is configured to be raised without raising the inner face shield and when the outer face shield and inner face shield are lowered, the outer face shield and inner face shield are configured to be raised together. When the outer face shield and inner face shield are raised, the inner face shield is configured to be lowered to cover a face of the user without lowering the outer face shield to cover the user’s face. When the outer face shield and inner face shield are raised, the inner face shield and outer face shield are configured to be lowered together.  Noyerie teaches the inner face shield 12 and outer face shield 11 are pivotable with respect to the shell and Figures 3 and 4 are illustrative of different positions of the inner and outer face shield relative to one another, with Figure 3 . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noyerie in view of Brace as applied to claim 1 above, and further in view of Labine (CA 2503167). Noyerie, as modified by Brace, discloses the invention substantially as claimed. However, Noyerie doesn’t teach a light source configured to be turned on or off.  Labine teaches a helmet with a strip of LED lights mounted on the lower edge of visor 15. The lights include a control mechanism for turning the lights on and off as well as adjusting their intensity. Labine teaches that the light source is useful to illuminate an area around the helmet. Therefore, it would have been obvious to modify Noyerie to provide a light source configured to be turned on and off in that Labine teaches that it is known in the art to provide a headgear with a light source for illuminating an area around the helmet. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732